       Case 1:21-cr-00192-RA Document 3 Filed 03/22/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -        X
                                           :
UNITED STATES OF AMERICA                   :
                                           :   UNSEALING ORDER
                - v. –                     :
                                                        192
                                           :   21 Cr. ___
DAVID MALEH,                               :
                                           :
                Defendant.                 :
                                           :
- - - - - - - - - - - - - - - - - -        X

            Upon application of the United States of America, by

and through Assistant United States Attorneys Stephanie Lake,

Sheb Swett, and Aline Flodr;

            It is found that the Indictment 20-20119-Cr, which was

returned in the Southern District of Florida and transferred to

the Southern District of New York pursuant to Rule 20 of the

Federal Rules of Criminal Procedure, is currently sealed and the

United States Attorney’s Office has applied to have that

Indictment unsealed, it is therefore

            ORDERED that Indictment 20-20119-Cr be and hereby is

unsealed.

SO ORDERED.

Dated: New York, New York
       March 22, 2021
                               ___________________________________
                               HONORABLE KEVIN NATHANIEL FOX
                               UNITED STATES MAGISTRATE JUDGE
                               SOUTHERN DISTRICT OF NEW YORK
Case 1:21-cr-00192-RA Document 3 Filed 03/22/21 Page 2 of 2
